
	
		I
		111th CONGRESS
		1st Session
		H. R. 1082
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Boren (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the importation for sale of foreign-made
		  flags of the United States of America.
	
	
		1.Short titleThis Act may be cited as the Genuine
			 American Flag Act.
		2.Importation for
			 sale of foreign-made american flags prohibitedBeginning 6 months after the date of the
			 enactment of this Act, no flag of the United States of America (regardless of
			 size and whether or not in compliance with the standard proportions prescribed
			 by Executive order) that is the product or manufacture of any foreign country
			 or instrumentality may be imported for sale into the United States.
		
